DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 8-11/21.  Claim(s) 1, 10, and 19 has/have been amended, claim(s) 6 and 15 is/are cancelled, and applicant states support can be found at instant specification [0030, 0032].  Therefore, Claims 1-5, 7-14, and 16-20 is/are pending and have been addressed below.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 8/11/21, with respect to rejections under 35 USC 112 for claim(s) 1-20 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 1-20.

Applicant’s arguments, see applicant’s remarks, filed 8/11/21, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 4, 6-11, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN106557955A) in view of Huang (US 2010/0280852 A1) and Meroux et al. (US 2021/0072034 A1).

Regarding claim 1, 10, and 19, Li teaches method for trip monitoring, comprising:
obtaining a set of fixed features based on a trip on a ride sharing platform;
obtaining a set of dynamic features based on the trip on the ride sharing platform, wherein the set of dynamic features comprises; 
inputting the set of fixed features and the set of dynamic features into the prediction model to generate one or more predictions from the prediction model settings, wherein the one or more predictions comprise a predicted state of the trip on the ride sharing platform data;
classifying the trip on the ride sharing platform based on comparing the state to the predicted state output by the prediction model [for the limitations above see at least [pg 4 from “As shown in Figure 1 …” to end of page] S1, obtain order data to be detected from a taxi platform database; S2, identify whether the order information in the order data is abnormal by recognizing if sequence information of order information is an exception and recognizing is based on a score to the order information (comparing sequence to exception data {predicted features} ); S3, obtain cross-industry data from 


states and transitions of a state machine;
wherein the data comprises a current state of the trip on the ride sharing platform;
performing an action based on the classification of the trip on the ride sharing platform [see at least [0057-0058] trip status is determined by monitoring passenger status, where status includes early and unexplained separation of a participant (trigger action which is a transition), a sufficient reply to early and unexplained separation of a participant such as drop off and trip completed (drop off is a transition, completed is a state, and both are taught by Li), early and unexplained stop of either or both participant devices (trigger action which is a transition), a sufficient reply to early and unexplained stop of a participant such as trip is progress (trip is a state and taught by Li) or security state (incident which is a state);
[0049, 0052] contact emergency services  in response to an unsafe designation, where the designation is automatically or in response to a user action; [0046-0049] unsafe designation based on a) intoxication test (“intoxicated”) of driver, b) rideshare security timer 650 at period, random, or scheduled intervals or c) passenger 114 or driver 112 using emergency button 642].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Huang to include the limitation(s) above as disclosed by Huang.  Doing so would further define Li’s method of predicting 
Furthermore, all of the claimed elements were known in the prior arts of Li and Huang and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Li in view of Huang doesn’t/don’t explicitly teach but Meroux discloses
training a prediction model with training order data to learn states and transitions in order to classify ride sharing trips by constructing a set of one or more decision trees;
generating a confidence of the classification of the trip based on a probability distribution output by the classification model; and
performing an action based on the confidence of the classification [see at least [0059-0061] determine a state of the rideshare ride based on training data for decision tree and a confidence score (probability distribution) based on various data; [0055-0058] another method of safety verification; [0003, 0020-0027, 0032, 0038-0039, 0041-0044] various data including state of rideshare ride and safety of rideshare ride including verifying sensors of data external to ride share driver or passenger with rideshare driver or passenger to deter, determine, or predict acts including “vomit fraud, assault, and the like”;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Huangthe limitation(s) above as disclosed by Meroux.  Doing so would further define Li in view of Huang
Furthermore, all of the claimed elements were known in the prior arts of a) Li in view of Huang

Regarding claim 2 and 11, modified Li teaches the method of claim 1, and Li teaches wherein the set of fixed features comprise at least one of: passenger information, driver information, and order information [see at least [pg 4 from “The order initial data includes … ] The original order data includes, but is not limited to, passenger boarding base station positioning information, passenger boarding base station positioning information, driver terminal phone number, passenger terminal phone number, order generation time (set of fixed features are passenger information, driver 

Regarding claim 4, 13, and 20, modified Li teaches the method of claim 1, and Li teaches wherein the set of dynamic features comprise at least one of: time information, distance information, and trip status information [see at least [pg 4 from “The order initial data includes … ] The original order data includes, but is not limited to, passenger boarding base station positioning information, passenger boarding base station positioning information, driver terminal phone number, passenger terminal phone number, order generation time (set of fixed features are passenger information, driver information, and order information), passenger car selection time, passenger car selection model, driver in place Time, start time of the trip, end time of the trip (dynamic features are time information, distance information, and trip status information), distance from the driver to take the order, order amount, billing duration and billing mileage, etc.].

Regarding claim 7 and 16, modified Li teaches the method of claim 1, and Li teaches wherein the output of the prediction model is based on a comparison of the set of dynamic features with a set of predicted features [examiner notes predicted features are not defined in the instant specification,
then see at least [pg 4] for S1 obtain order data, S2 identify whether the order information in the order data is abnormal by recognizing if sequence information of 

Regarding claim 8 and 17, modified Li teaches the method of claim 1, and Li teaches wherein the trip on the ride sharing platform is classified as at least one of: successful, nominal, or abnormal [see at least [pg 4 from “As shown in Figure 1 …” to end of page] S2, identify whether the order information in the order data is abnormal, and assign a score to the order information; S3, obtain cross-industry data from the cross-industry database, identify whether there is an abnormal order; S4, secondary judgment of the order data based on the supplementary detection data, identification whether there is any abnormality in the order information of the company, and assign a score to the order information, and count the total score of all order information in a single order data, and determine whether the order data is based on the total score. Further, the abnormal order can be graded by its total score value.].

Regarding claim 9 and 18, modified Li teaches the method of claim 1.
Modified Li doesn’t/don’t explicitly teach but Huang discloses wherein performing the action comprises at least one of: closing the trip on the ride sharing platform; creating a case report; contacting a passenger of the trip on the ride sharing platform; contacting a driver of the trip on the ride sharing platform; contacting emergency services; and contacting an emergency contact of the passenger of the trip on the ride sharing platform [see at least [0049, 0052] contact emergency services in response to an unsafe designation; [0046-0049] unsafe designation based on a) intoxication test (“intoxicated”) of driver, b) rideshare security timer 650 at period, random, or scheduled intervals or c) passenger 114 or driver 112 using emergency button 642].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Li with Huang to include the limitation(s) above as disclosed by Huang.  Doing so would further define modified Li’s method of predicting abnormal behavior to include an intoxication test and various times for security checks and these changes enhance the security of the participants while participating in the rideshare [see at least Huang [0005, 0046-0049] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Li Huang and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 3, 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Huang and Meroux as applied to claim(s) 2, 4, 11 and 13 above and further in view of Chen et al. (US 2018/0017405 A1).

Regarding claim 3 and 12, modified Li teaches the method of claim 2.
Modified Li doesn’t/don’t explicitly teach but Chen discloses wherein the order information comprises at least one of: estimated trip duration, estimated trip distance, and payment type [see at least [0111] for estimated route distance, estimated travel time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Li with Chen to include the limitation(s) above as disclosed by Chen.  Doing so would further define modified Li’s method of predicting abnormal behavior and these changes enhance the security of the participants while participating in the rideshare by giving both the passenger and the driver will have a better user experience [see at least Chen [0003-0004] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Li and Chen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 5 and 14, modified Li teaches the method of claim 4.
wherein the time information comprises at least one of: a current duration of the trip, a ratio between the current duration of the trip and an estimated trip duration, and a current time [see at least [0097] current time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Li with Chen to include the limitation(s) above as disclosed by Chen.  Doing so would further define modified Li’s method of predicting abnormal behavior and these changes enhance the security of the participants while participating in the rideshare by giving both the passenger and the driver will have a better user experience [see at least Chen [0003-0004] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Li and Chen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624